

113 S1726 IS: Obamacare Taxpayer Bailout Prevention Act
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1726IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Rubio (for himself, Mr. Chambliss, Mr. Inhofe, Mr. Lee, Mr. McConnell, Mr. Paul, Mr. Vitter, Mrs. Fischer, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prevent a taxpayer bailout of health insurance issuers.1.Short titleThis Act may be cited as the
		  Obamacare Taxpayer Bailout Prevention Act.2.Prevention of bailout of health insurance issuersThe Patient Protection and Affordable Care Act is amended by striking section 1342 (42 U.S.C. 18062).